United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 06-2664
                                  ___________

Samuel Snowden,                        *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Western District of Arkansas.
Poulan/Weed Eater,                     *
                                       * [UNPUBLISHED]
            Appellee.                  *
                                  ___________

                            Submitted: February 2, 2007
                               Filed: February 5, 2007
                                ___________

Before COLLOTON, HANSEN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       Samuel Snowden appeals the district court’s1 preservice dismissal of his
employment-discrimination action. Having conducted de novo review, see Moore v.
Sims, 200 F.3d 1170, 1171 (8th Cir. 2000) (per curiam), we agree with the district
court that dismissal was proper because Snowden untimely filed the prerequisite



      1
        The Honorable Harry F. Barnes, United States District Judge for the Western
District of Arkansas, adopting the report and recommendations of the Honorable
Bobby E. Shepherd, then United States Magistrate Judge for the Western District of
Arkansas, now United States Circuit Judge.
administrative charge of discrimination, and the circumstances he alleged did not
warrant equitable tolling or estoppel. Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




                                        -2-